Name: Commission Regulation (EEC) No 2994/88 of 29 September 1988 amending Regulations (EEC) No 765/86, (EEC) No 2262/87 and (EEC) No 1383/88 as regards the time limit for taking over or removing butter from intervention storage for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 88No L 270/62 Official Journal of the European Communities v COMMISSION REGULATION (EEC) No 2994/88 of 29 September 1988 amending Regulations (EEC) No 765/86, (EEC) No 2262/87 and (EEC) No 1383/88 as regards the time limit for taking over or removing butter from intervention storage for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, the losses arising from the butter removed pursuant to in the second indent of the second paragraph shall be deducted at a rate of 100 % from the expenditure to be declared in accordance with Annex II to Regulation (EEC) No 3184/83 . 0 OJ No L 249, 8 . 9 . 1988 , p. 9 .' Having regard to tne ireaty escaDusmng me European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 765/86 (3), as last amended by Regulation (EEC) No 2204/88 (4), lays down detailed rules for the sale of butter from intervention storage for export to certain destinations ; Whereas Commission Regulation (EEC) No 2262/87 0, as last amended by Regulation (EEC) No 1674/88 (6), lays down detailed rules for the export of intervention butter for social use to developing countries ; Whereas Commission Regulation (EEC) No 1383/88 Q, as amended by Regulation (EEC) No 1980/88 (8), lays down special detailed rules for the sale of butter from intervention storage for export to Bangladesh in the form of butteroil or ghee ; Whereas the abovementioned Regulations lay down 15 September 1988 as the latest date for taking over or removing the butter ; whereas that date should be extended by 15 days in order to mitigate the adminis ­ trative . difficulties which are liable to jeopardize the success of the export operation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 Article 7b of Regulation (EEC) No 2262/87 is hereby amended as follows : 1 . in paragraph 1 , the date 'K&gt; September 1988' is replaced by '1 October 1988 '; 2. in paragraph 2, the date ' 15 September 1988 ' is replaced by '30 September 1988'; 3 . the following subparagraph is added to paragraph 1 : 'Notwithstanding the second subparagraph of Article 6 (2) of Commission Regulation (EEC) No 2776/88 (*), the losses arising from the butter removed pursuant to in the first subparagraph shall be deducted at a rate of 100 % from the expenditure to be declared in accordance with Annex II to Regulation (EEC) No 3184/83 . 0 OJ No L 249, 8 . 9 . 1988 , p. 9 .' HAS ADOPTED THIS REGULATION : Article 3 Article 4 of Regulation (EEC) No 1383/88 is hereby amended as follows : 1 . In the first paragraph, the date ' 15 September 1988 ' is replaced by '30 September 1988' ; 2. the following paragraph is added : 'Notwithstanding the second subparagraph of Article 6 (2) of Commission Regulation (EEC) No 2776/88 f), the losses arising from the removal referred to in the first paragraph shall be deducted at a rate of 100 % from the expenditure to be declared in accordance with Annex II to Regulation (EEC) No 3184/83 . Article 1 Article 10 of Regulation (EEC) No 765/86 is hereby amended as follows : 1 . in the second indent of the second paragraph, the date ' 15 September 1988 ' is replaced by '30 September 1988'; 2. the following paragraph is added : 'Notwithstanding the second subparagraph of Article 6 (2) of Commission Regulation (EEC) No 2776/88 (*), 0 OJ No L 249, 8 . 9 . 1988 , p. 9 / (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . M OJ No L 110, 29. 4. 1988 , p. 27. (3) OJ No L 72, 15 . 3 . 1986, p. 11 . (&lt;) OJ No L 195, 23 . 7. 1988 , p. 57. 0 OJ No L 208, 30. 7. 1987, p. 18 . I6) OJ No L 150, 16 . 6 . 1988, p. 17 . 0 OJ No L 128 , 21 . 5 . 1988 , p. 13 . ( «) OJ No L 174, 6 . 7. 1988, p. 27 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 30 . 9 . 88 Official Journal of the European Communities No L 270/63 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1988 . For the Commission Frans ANDRIESSEN Vice-President